UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7510



EDWARD RUTLAND,

                                           Plaintiff - Appellant,

         versus


IN THE MATTER OF THE SEIZURE OF TWENTY-ONE
THOUSAND EIGHT HUNDRED NINETY-SEVEN DOLLARS
AND FORTY-TWO CENTS ($21,897.42) US CURRENCY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior
District Judge. (CA-91-3842-5-6)


Submitted:   February 26, 1998           Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Rutland, Appellant Pro Se.    Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for return of seized property, Fed. R. Crim. P. 41(e). Our

review of the record and the district court's opinion discloses no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Rutland v. $21,897.42 US Currency, No. CA-91-3842-
5-6 (D.S.C. Sept. 11, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2